Citation Nr: 0631944	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-13 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

2.  Entitlement to an extension of a temporary total 
evaluation under 38 C.F.R. § 4.29 and/or 38 C.F.R. § 4.30 
beyond December 31, 2002 for service-connected post operative 
residuals of lumbar spine herniated nucleus pulposus. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on a period of active duty from March 1971 
to July 1972.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions rendered in August 2002 and March 2003 
by the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran was initially represented by attorney Richard A. 
LaPointe.  In an August 2006 letter, the Board notified the 
veteran of Mr. LaPointe's retirement and provided him with 30 
days to notify the Board regarding how he wanted to proceed 
with his representation.  The 30 day time limit has passed 
and the veteran has not responded to the letter, so the Board 
assumes he is now representing himself and it is now 
appropriate to proceed with his appeal.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities preclude him 
from engaging in substantially gainful employment that is 
consistent with his education and occupational experience.

2.  The veteran's service-connected post-operative lumbar 
residuals did not necessitate the extension of a temporary 
total rating beyond December 31, 2002 for a period of 
hospitalization or convalescence.


CONCLUSIONS OF LAW

1.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities is warranted.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, and 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.340, 
4.16, 4.18, 4.19 (2006).

2.  Criteria for the extension of a temporary total rating 
beyond December 31, 2002 for a period of hospitalization or 
convalescence due to service-connected post operative 
residuals of lumbar spine herniated nucleus pulposus have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.29, 4.30 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, VA's duties have been fulfilled.  Letters dated 
June 2002 and March 2003 from VA met the four notice 
requirements specified in Pelegrini.  Therefore, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

VA provided notice to the veteran both before and after the 
RO adjudicated the veteran's TDIU and temporary total 
evaluation extension claims.  Nevertheless, the Board finds 
that any defect with respect to the timing of the notice was 
harmless error.  The content of the notice fully complied 
with the requirements of U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006), and Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Further, after the notice was 
provided, the claims were readjudicated in the April 2006 
SSOC.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, the Board finds no defect 
in notice that results in any prejudice to the veteran.  
Moreover, the veteran has not shown or alleged any prejudice 
in the content of the notice concerning these issues.  In a 
March 2006 statement, the veteran specifically indicated that 
he had no more evidence to submit concerning his appeal.

The veteran was given information concerning disability 
ratings and assignment of effective dates of payments in an 
April 2006 letter from VA.  The veteran has been notified of 
all five elements of a service connection claim, as required 
by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA vocational rehabilitation 
records, and VA treatment records have been obtained and 
associated with the file.  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disability) records exist that have not been obtained.  VA 
has attempted to obtain records from the facility were the 
veteran was incarcerated for over 20 years.  Unfortunately, 
the facility refused to release the veteran's treatment 
records. The veteran has been notified of that determination.  
Finally, the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this case, the 
Board notes that numerous VA examinations were obtained 
concerning the veteran's service-connected disabilities.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  38 C.F.R. § 20.1102 (2006).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claims.  38 C.F.R. 
§ 3.159(d) (2006).


The Merits of the Claims

TDIU

In January 2002, the veteran filed a claim for a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disabilities.  He reported that his 
service-connected disabilities, specifically, preclude him 
from working.  In an August 2002 rating decision, the RO 
denied entitlement to a TDIU rating.  The veteran has 
formally appealed that determination.

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2006).  
Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16 (2006).  If the 
schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 
(2006).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The veteran is currently rated as 60 percent disabled for 
post operative residuals of lumbar spine herniated nucleus 
pulposus and 10 percent disabled for depressive disorder NOS 
(not otherwise specified).  With the 60 percent rating 
assigned for his service-connected lumbar spine disability, 
the veteran meets the schedular criteria for consideration of 
a TDIU rating under 38 C.F.R. § 4.16(a) (2006).  

Upon review of the history of the veteran's service-connected 
disabilities, the Board finds that a preponderance of the 
evidence shows that the veteran's service-connected 
disabilities preclude him from engaging in substantially 
gainful employment.

Evidence of record indicates that the veteran completed one 
year of community college before enlisting in military 
service.  In the December 2003 hearing transcript, the 
veteran reported that he had been incarcerated from 1975 to 
2001.  The veteran indicated that he stopped working as a 
welder and heavy equipment operator due to his service-
connected lumbar disability while incarcerated in 1996 and 
was then given to light duty work assignment as a clerk until 
his release in 2001.  The veteran testified that he had 
obtained employment as a truck driver and carpenter in 2002 
and 2003 for a couple weeks at a time but was forced to quit 
these jobs due to back pain.  In an October 2002 VA Form 21-
8940 (Veteran's Application for Increased Compensation Based 
on Unemployability), the veteran also indicated that he had 
been unsuccessful in obtaining employment after applying for 
multiple jobs and was also unable to pass physical 
examinations due to his back condition while attempting to 
follow other employment opportunities. 

In a June 2002 VA examination report, the veteran stated that 
he had not been able to maintain employment since his release 
from prison.  The examiner listed an impression of residuals 
of multiple surgeries of the lumbosacral spine with chronic 
low back pain as well as lumbar stenosis.  It was noted that 
the veteran had difficulty walking, limited range of motion, 
limited functional capacity due to pain, and obvious 
radicular symptoms.

Vocational rehabilitation records showed that the veteran had 
a serious employment handicap and detailed he was enrolled in 
a business management degree program at a local community 
college.  

In a December 2003 VA spine examination report, the examiner 
listed an impression of postoperative multiple herniated 
discs with fusions.  The veteran reported that he was taking 
medications, like analgesics and muscle relaxants that 
interfere with his ability to concentrate and think.  The 
examiner detailed that the veteran had a chronic back 
condition which would preclude him from being able to do any 
activities that require repetitive motion of the back, 
extended sitting, and extended walking or climbing.  It was 
further noted that the veteran would essentially be rendered 
incapacitated for an undefined period of time due to the 
severity of his back pain with muscle spasms during acute 
exacerbations of his service-connected lumbar disability.

In a January 2006 VA neurological disorders examination 
report, the examiner indicated that the veteran's neurologic 
deficits should not preclude employability.  However, VA 
examination reports dated in February 2006 showed that the 
veteran quit his college degree program, filed for 
bankruptcy, and was still unable to maintain employment.  In 
a February 2006 VA mental examination report, the examiner 
listed diagnoses of chronic back pain and depressive 
disorder, not otherwise specified.  The examiner discussed 
the effects of symptoms on employment functioning regarding 
depression and noted that the veteran was not able to 
function effectively in society because of impatience and 
poor tolerance.  The examiner further opined that the veteran 
was less reliable and dependable because of his combination 
of depression and chronic back pain.  Finally, the examiner 
stated that the veteran is not able to hold a full-time 40-
hour job, given his occupation of welding and truck-driving, 
due to his chronic back pain and the depression associated 
with it.   

In this case, it may reasonably be concluded that the veteran 
is precluded from engaging in substantially gainful 
employment due to his service-connected disabilities.  
Evidence of record demonstrated that the veteran had serious 
employment handicap and limited functional capacity due to 
his service-connected disabilities.  In addition, a 
preponderance of the objective medical evidence of record 
showed the veteran's service-connected lumbar and psychiatric 
disabilities preclude him from securing or following a 
substantially gainful occupation.  Consequently, entitlement 
to a total rating based on individual unemployability is 
warranted.

Extension of Total Temporary Evaluation 

In a March 2003 rating decision, the RO assigned a temporary 
total disability evaluation effective from October 15, 2002 
to December 31, 2002 under 38 C.F.R. § 4.29 for the veteran's 
service-connected lumbar disability.  

The veteran contends that he is entitled to an extension of 
the temporary total benefits beyond December 21, 2002.  The 
veteran alleges that he continued to have back pain, received 
VA outpatient treatment for his service-connected lumbar 
residuals, and was unable to work after the October 2002 VA 
surgical procedure.

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a VA or an approved 
hospital for a period in excess of 21 days or hospital 
observation at VA expense for a service-connected disability 
for a period in excess of 21 days.  This increased rating 
will be effective the first day of continuous hospitalization 
and will be terminated effective the last day of the month of 
hospital discharge (regular discharge or release to non-bed 
care) or effective the last day of the month of termination 
of treatment or observation for the service-connected 
disability.  The assignment of a total disability rating on 
the basis of hospital treatment will not preclude the 
assignment of a total rating otherwise in order under other 
provisions of the schedule, and consideration will be given 
to the propriety of such a rating in all instances, and to 
the propriety of its continuance after discharge.  The total 
hospital rating if convalescence is required may be continued 
for periods of 1, 2, or 3 months in addition to the initial 
temporary total evaluation period.  Extension of periods of 
1, 2, or 3 months beyond the initial 3 months may also be 
made.  38 C.F.R. § 4.29 (2006).

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established by report at hospital discharge (regular 
discharge or release to non-bed care) or outpatient release 
that treatment of a service-connected disability resulted in 
(1) surgery necessitating at least one month of 
convalescence, (2) surgery with severe post-operative 
residuals such as incompletely healed surgical wounds or 
continued use of a wheelchair, or (3) immobilization by cast, 
without surgery, of one major joint or more.  A temporary 
total rating for convalescence will commence from the first 
day of the month following such hospital discharge and may be 
assigned for a period of 1, 2, or 3 months.  Such temporary 
total rating will be followed by an open rating reflecting 
the appropriate schedular evaluation.  Extensions of 1, 2, or 
3 months beyond the initial 3 months may be made under 
certain circumstances as extensions of 1 to 6 months beyond 
the initial 6-month period may also be assigned.  38 C.F.R. § 
4.30 (2006).

The Court has held that notations in the medical record as to 
the veteran's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provisions of 38 C.F.R. § 4.30.  See Seals v. Brown, 8 Vet. 
App. 291, 296-97 (1995); see also Felden v. West, 11 Vet. 
App. 427, 430 (1998). Furthermore, the Court has noted that 
the term "convalescence" does not necessarily entail in-home 
recovery.

VA hospital treatment records dated October 2002 showed that 
the veteran had a bilateral L4-5 laminectomy, decompression, 
and discectomy as well as a L4-5 posterior lumbar interbody 
fusion and was hospitalized from October 15, 2002 to October 
18, 2002, a period of 4 days.  Two week and six week follow 
up reports dated in October 2002 and November 2002 
respectively showed findings of incisional pain, right leg 
cramping, chronic back pain, and leg pain.    

A VA outpatient treatment note dated on December 30, 2002 
listed an impression of chronic pain secondary to 
degenerative joint disease, status post back surgery times 5.  
It was further noted that the veteran's lower extremity motor 
and sensory functions were within normal limits and that he 
had no bowel or bladder dysfunction.  While pain with 
decreased range of motion as well as tenderness were 
reported, evidence of record did not demonstrate severe post-
operative residuals like incompletely healed surgical wounds 
or continued use of a wheelchair.  A January 2003 VA 
treatment record noted that the veteran's back wound had 
healed well.  VA treatment records dated from 2003 to 2005 
show continued treatment for the veteran's service-connected 
lumbar disability with pain control consults, physical 
therapy, acupuncture, and electrical stimulation. 

In this case, the preponderance of the evidence is against 
granting an extension of temporary total disability benefits 
for the veteran's service-connected lumbar disability.  The 
RO correctly assigned the beginning of the temporary total 
evaluation as October 15, 2002, which was the first day of 
his hospitalization and ended the temporary total evaluation 
on December 31, 2002, the end of month that the veteran's 
service-connected post-operative lumbar residuals were deemed 
to be no longer totally disabling, in accordance with 38 
C.F.R. § 4.29.  

Additional objective medical evidence of record, including VA 
treatment records and VA examination reports dated beyond 
December 31, 2002, did not show that the veteran's service-
connected post-operative lumbar residuals necessitated an 
extended period of hospitalization or convalescence under 
38 C.F.R. §§ 4.29, 4.30.  
Competent medical evidence of record dated beyond December 
31, 2002 did not indicate that the veteran's post-operative 
lumbar residuals required use of a wheelchair or crutches, 
necessitated confinement to his house, restricted his daily 
functioning, or prohibited him from returning to school or 
work.  In addition, severe postoperative residuals like 
incompletely healed wounds, therapeutic immobilization of a 
major joint, application of a body cast, or prohibited 
weight-bearing were not shown.  Consequently, entitlement to 
an extension of a temporary total disability evaluation under 
38 C.F.R. § 4.29 and/or 38 C.F.R. § 4.30 beyond December 31, 
2002 for service-connected post operative residuals of lumbar 
spine herniated nucleus pulposus is not warranted.




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities 
is granted.

Entitlement to an extension of a temporary total disability 
evaluation under 38 C.F.R. § 4.29 and/or 38 C.F.R. § 4.30 
beyond December 31, 2002 for service-connected post operative 
residuals of lumbar spine herniated nucleus pulposus is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


